AO 72A
(Rev. 8/82)

 

Du the United States District Court
For the Southern District of Georgia

Brunswick Division
GYASI CLINE HEARD, *
: oe
Petitioner, * CIVIL ACTION NO.: 2:18-cv-73

*

Vv. *

*

WARDEN D. EDGE, *
*

*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Petitioner Gyasi Heard (“Heard”)
did not file Objections to this Report and Recommendation.
Accordingly, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation, DISMISSES Heard’s 28 U.S.C. § 2241 Petition, as
supplemented, and DIRECTS the Clerk of Court to CLOSE this case
and enter the appropriate judgment of dismissal. Additionally,

the Court DENIES Heard in forma pauperis status on appeal.

SO ORDERED, this A ay 9 Shee hey’ , 2019.

 

 

Rows LISA GODBEY WOOD, JUDGE
TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
